344 F.2d 965
In the Matter of Dallas Texas Company, Inc.DALLAS TEXAS COMPANY, Inc., Bankrupt-Appellant,v.HOLADAY DEVELOPMENT COMPANY, Inc., Appellee.
No. 513, Docket 29729.
United States Court of Appeals Second Circuit.
Argued May 7, 1965.Decided May 14, 1965.

Leon C. Baker, New York City (Baker & Magram, New York City, of counsel), for appellant.
Eugene Sugarman, New York City (Sugarman, Kuttner & Fuss, New York City, of counsel), for appellee.
Before MOORE, SMITH and HAYS, Circuit Judges.
PER CURIAM:


1
Order of March 29, 1965 affirmed.  The transfer from New York to Texas was discretionary.  Upon the facts the court concluded that the 'transfer will best serve the interests of the parties.'